[exhibit1020mixtelematics001.jpg]
LEASE AGREEMENT (Midrand) between BLACK INDUSTRIALISTS GROUP PROPERTY MANAGEMENT
COMPANY PROPRIETARY LIMITED and MiX TELEMATICS ENTERPRISE SA PROPRIETARY LIMITED



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics002.jpg]
TABLE OF CONTENTS 1 PARTIES
.....................................................................................................................................
1 2 INTERPRETATION
.....................................................................................................................
1 3 INTRODUCTION
.........................................................................................................................
8 4 CONDITIONS PRECEDENT
.......................................................................................................
9 5 LEASE
.......................................................................................................................................
10 6 RENTAL
....................................................................................................................................
10 7 RECOUPMENT ON IMPROVEMENTS
.....................................................................................
10 8 FAIR MARKET VALUE
.............................................................................................................
10 9 OPTION TO RENEW
.................................................................................................................
11 10 GENERAL PRINCIPLES
...........................................................................................................
13 11 ADDITIONAL CHARGES
..........................................................................................................
13 12 LICENCES AND PERMITS
.......................................................................................................
14 13 MAINTENANCE
........................................................................................................................
15 14 INSURANCE
.............................................................................................................................
17 15 INDEMNITY
...............................................................................................................................
18 16 LESSEE'S GENERAL OBLIGATIONS
.....................................................................................
18 17 ACCESS TO PREMISES AND MANAGEMENT
....................................................................... 20 18
NON-LIABILITY OF LESSOR
...................................................................................................
22 19 BREACH OF LEASE
................................................................................................................
22 20 DAMAGE OR DESTRUCTION
..................................................................................................
24 21 ALTERATIONS AND ADDITIONS
............................................................................................
25 22 FIXTURES, FITTINGS AND EQUIPMENT
................................................................................
26 23 RESPONSIBILITY FOR ELECTRICAL INSTALLATIONS
....................................................... 27 24 GAS INSTALLATION
CONFORMITY CERTIFICATE (IF APPLICABLE) ................................ 28 25
EXCLUSION OF WARRANTIES
...............................................................................................
28 26 VALUE ADDED TAX
.................................................................................................................
28 27 ASSIGNMENT OR SUB-LETTING
...........................................................................................
28 28 ANTI BRIBERY
.........................................................................................................................
29 29 GENERAL WARRANTIES
........................................................................................................
29 30 SUPPORT
.................................................................................................................................
30 31 DISPUTE RESOLUTION
...........................................................................................................
30 32 NOTICES AND DOMICILIA
......................................................................................................
32 33 BENEFIT OF THE AGREEMENT
.............................................................................................
33 34 APPLICABLE LAW AND JURISDICTION
................................................................................
33 35 GENERAL
.................................................................................................................................
33 36 COSTS
......................................................................................................................................
35 37
SIGNATURE..............................................................................................................................
35 ANNEXURES Annexure A List of Fixtures and Fittings



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics003.jpg]
1 1 PARTIES 1.1 The Parties to this Agreement are — 1.1.1 Black Industrialists
Group Property Management Company Proprietary Limited; and 1.1.2 MiX Telematics
Enterprise SA Proprietary Limited. 1.2 The Parties agree as set out below. 2
INTERPRETATION 2.1 In this Agreement, unless the context indicates a contrary
intention, the following words and expressions bear the meanings assigned to
them and cognate expressions bear corresponding meanings — 2.1.1 "AFSA" means
the Arbitration Foundation of Southern Africa; 2.1.2 "Agreement" or "Lease"
means the lease agreement contained in this document, including all annexures
hereto; 2.1.3 "Alterations" means any structural alterations, additions or
renovations to the Property and/or Premises which are of a permanent nature;
2.1.4 "B-BBEE" means broad-based black economic empowerment; 2.1.5 "B-BBEE Act"
means Broad-Based Black Economic Empowerment Act 53 of 2003, as amended; 2.1.6
"Black" means South African Africans, Coloureds and Indians, as defined in the
Codes; 2.1.7 "Codes" means the Broad-based Black Economic Empowerment Codes of
Good Practice as issued by the Minister of Trade and Industry under Section 9(1)
of the Black Economic Empowerment Act 53 of 2003 and revisions to the Codes, as
amended from time to time; 2.1.8 "Commencement Date" means the Transfer Date;
2.1.9 "Conditions Precedent" means the conditions precedent set out in clause 4;
2.1.10 "Equity Instrument" means an equity instrument as contemplated in the
Codes; 2.1.11 "Escalation Rate" means 6% (six percent) per annum; 2.1.12
"Fixtures and Fittings" means all fixtures and fittings of a permanent nature;
2.1.13 "Independent Valuer" means a recognised independent property valuer
registered in accordance with the Property Valuers Profession Act 47 of 2000;



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics004.jpg]
2 2.1.14 "Initial Period" means the period of 5 (five) years commencing on the
Commencement Date; 2.1.15 "Lessee" means MiX Telematics Enterprise SA
Proprietary Limited, registration number 2008/008530/07, a limited liability
private company duly incorporated in the Republic of South Africa; 2.1.16
"Lessor" means Black Industrialists Group Property Management Company
Proprietary Limited, registration number 2016/290277/07, a limited liability
private company duly incorporated in the Republic of South Africa; 2.1.17
"Lessor's Personnel" means any and all persons and/or entities that perform any
of the Lessor's obligations under this Agreement; 2.1.18 "Long Term Maintenance"
means major repairs and repair where an item is beyond its useful life (i.e. if
such item is no longer capable of being effective for its intended purposes) and
can no longer be repaired but needs to be replaced; 2.1.19 "MiX Telematics
International" means MiX Telematics International Proprietary Limited,
registration number 1963/006970/07, a limited liability private company duly
incorporated in the Republic of South Africa; 2.1.20 "Parties" means the parties
to this Agreement; 2.1.21 "Premises" means the buildings and improvements on the
Property let to the Lessee in terms hereof and, where the context requires,
includes the Property; 2.1.22 "Prime Rate" means the publicly quoted basic rate
of interest, compounded monthly in arrears and calculated on a 365 (three
hundred and sixty five) day year irrespective of whether or not the year is a
leap year, from time to time published by First National Bank as being its prime
overdraft rate, as certified by any representative of that bank whose
appointment and designation it will not be necessary to prove; 2.1.23 "Property"
means Erf 1335 Vorna Valley Extension 21 Township, Registration Division IR,
Province of Gauteng, measuring 1 hectare together with all improvements thereon
and includes the Fixtures and Fittings, and, where the context requires,
includes the Premises; 2.1.24 "Rental" means the rental payable in terms of
clause 6; 2.1.25 "Renewal Option" means the Lessee's option to extend the
Initial Period for the Renewal Period in accordance with clause 9; 2.1.26
"Renewal Period" means a period of 5 (five) consecutive years commencing on the
first day after the expiry of the Initial Period;



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics005.jpg]
3 2.1.27 "Sale Agreement" means the sale agreement to be concluded between the
Lessor and the Lessee in respect of the Property; 2.1.28 "Short Term
Maintenance" means the day-to-day upkeep and preventative maintenance (including
inspection) and repair consisting of yearly services which will benefit the
Lessee; 2.1.29 "Signature Date" means the date of signature of this Agreement by
the party last signing; 2.1.30 "Stellenbosch Property" means collectively —
2.1.30.1 a Unit consisting of — 2.1.30.1.1 Section No 11 as shown and more fully
described on Sectional Plan No SS 460/2005 in the scheme known as Blaauw Klip
Office Development in respect of the land and building or buildings situate at
Stellenbosch, in the Stellenbosch Municipality and Division, Western Cape
Province, of which section the floor area, according to the sectional plan is
542 (five hundred and forty two) square metres in extent; and 2.1.30.1.2 an
undivided share in the common property in the scheme apportioned to the said
section in accordance with the Participation Quota as endorsed on the said
sectional plan; 2.1.30.2 a Unit consisting of — 2.1.30.2.1 Section No 12 as
shown and more fully described on Sectional Plan No SS 460/2005 in the scheme
known as Blaauw Klip Office Development in respect of the land and building or
buildings situate at Stellenbosch, in the Stellenbosch Municipality and
Division, Western Cape Province, of which section the floor area, according to
the sectional plan is 598 (five hundred and ninety eight) square metres in
extent; and 2.1.30.2.2 an undivided share in the common property in the scheme
apportioned to the said section in accordance with the Participation Quota as
endorsed on the said sectional plan; 2.1.30.3 a Unit consisting of — 2.1.30.3.1
Section No 13 as shown and more fully described on Sectional Plan No SS 460/2005
in the scheme known as Blaauw Klip Office Development in respect of the land and
building or buildings situate at Stellenbosch, in the Stellenbosch Municipality
and Division, Western Cape Province, of which section the floor area,



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics006.jpg]
4 according to the sectional plan is 333 (three hundred and thirty three) square
metres in extent; and 2.1.30.3.2 an undivided share in the common property in
the scheme apportioned to the said section in accordance with the Participation
Quota as endorsed on the said sectional plan; 2.1.30.4 an undivided 0.58 share
in and to a Unit consisting of — 2.1.30.4.1 Section No 18 as shown and more
fully described on Sectional Plan No SS 460/2005 in the scheme known as Blaauw
Klip Office Development in respect of the land and building or buildings situate
at Stellenbosch, in the Stellenbosch Municipality and Division, Western Cape
Province, of which section the floor area, according to the sectional plan is 58
(fifty eight) square metres in extent; and 2.1.30.4.2 an undivided share in the
common property in the scheme apportioned to the said section in accordance with
the Participation Quota as endorsed on the said sectional plan; 2.1.30.5 a Unit
consisting of — 2.1.30.5.1 Section No 19 as shown and more fully described on
Sectional Plan No SS 460/2005 in the scheme known as Blaauw Klip Office
Development in respect of the land and building or buildings situate at
Stellenbosch, in the Stellenbosch Municipality and Division, Western Cape
Province, of which section the floor area, according to the sectional plan is 44
(forty four) square metres in extent; and 2.1.30.5.2 an undivided share in the
common property in the scheme apportioned to the said section in accordance with
the Participation Quota as endorsed on the said sectional plan; 2.1.30.6 a Unit
consisting of — 2.1.30.6.1 Section No 26 as shown and more fully described on
Sectional Plan No SS 460/2005 in the scheme known as Blaauw Klip Office
Development in respect of the land and building or buildings situate at
Stellenbosch, in the Stellenbosch Municipality and Division, Western Cape
Province, of which section the floor area, according to the sectional plan is 19
(nineteen) square metres in extent; and 2.1.30.6.2 an undivided share in the
common property in the scheme apportioned to the said section in accordance with
the Participation Quota as endorsed on the said sectional plan;



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics007.jpg]
5 together with all improvements thereon and includes the Fixtures and Fittings,
all held by Deed of Transfer Number ST 33028/2006, and currently registered in
the name of MiX Telematics International, and, 2.1.30.7 a Unit consisting of —
2.1.30.7.1 Section No 23 as shown and more fully described on Sectional Plan No
SS 460/2005 in the scheme known as Blaauw Klip Office Development in respect of
the land and building or buildings situate at Stellenbosch, in the Stellenbosch
Municipality and Division, Western Cape Province, of which section the floor
area, according to the sectional plan is 19 (nineteen) square metres in extent;
and 2.1.30.7.2 an undivided share in the common property in the scheme
apportioned to the said section in accordance with the Participation Quota as
endorsed on the said sectional plan; together with all improvements thereon and
includes the Fixtures and Fittings, held by Deed of Transfer Number ST
4762/2008, and currently registered in the name of MiX Telematics International,
including the right to the exclusive use of — 2.1.30.8 an exclusive use area
described as Balcony B14 measuring 48 (forty eight) square metres, being as such
part of the common property, comprising the land and the scheme known as Blaauw
Klip Office Development in respect of the land and building or buildings situate
at Stellenbosch, in the Stellenbosch Municipality and Division, Western Cape
Province, as shown and more fully described on Sectional Plan No SS 460/2005;
2.1.30.9 an exclusive use area described as Balcony B15 measuring 31 (thirty
one) square metres, being as such part of the common property, comprising the
land and the scheme known as Blaauw Klip Office Development in respect of the
land and building or buildings situate at Stellenbosch, in the Stellenbosch
Municipality and Division, Western Cape Province, as shown and more fully
described on Sectional Plan No SS 460/2005; 2.1.30.10 an exclusive use area
described as Balcony B16 measuring 51 (fifty one) square metres, being as such
part of the common property, comprising the land and the scheme known as Blaauw
Klip Office Development in respect of the land and building or buildings situate
at Stellenbosch, in the Stellenbosch Municipality and Division, Western Cape
Province, as shown and more fully described on Sectional Plan No SS 460/2005;



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics008.jpg]
6 2.1.30.11 an exclusive use area described as Balcony B17 measuring 97 (ninety
seven) square metres, being as such part of the common property, comprising the
land and the scheme known as Blaauw Klip Office Development in respect of the
land and building or buildings situate at Stellenbosch, in the Stellenbosch
Municipality and Division, Western Cape Province, as shown and more fully
described on Sectional Plan No SS 460/2005; 2.1.30.12 an exclusive use area
described as Balcony B18 measuring 43 (forty three) square metres, being as such
part of the common property, comprising the land and the scheme known as Blaauw
Klip Office Development in respect of the land and building or buildings situate
at Stellenbosch, in the Stellenbosch Municipality and Division, Western Cape
Province, as shown and more fully described on Sectional Plan No SS 460/2005;
held by Notarial Cession of Exclusive Use Areas Number SK 8306/2006; 2.1.31
"Sole Permitted Use" means the use of the Premises for the purpose of the
conduct of the Lessee's business of the provision of designers, engineers,
manufacturers, installers and distributors of electronic hardware/software
products for the automotive iIndustry (products and services comprise
principally of, but not restricted to, vehicle electronics, vehicle and fleet
management/telematics systems, matrix tracking systems), importers, exporters,
property owners and all related activities; 2.1.32 "Statement 102" means
Statement 102: Recognition of Sale of Assets, Equity Instruments and Business,
as contemplated in the Codes; 2.1.33 "TPF Investments" means TPF Investments
Proprietary Limited (previously known as Thynx Industrial One Proprietary
Limited), registration number 2005/029033/07, a limited liability private
company duly incorporated in the Republic of South Africa; 2.1.34 "Transfer
Date" means the date of registration of transfer of the Property into the name
of the Lessor; 2.1.35 "VAT" means Value-Added Tax charged in terms of the
provisions of the VAT Act; and 2.1.36 "VAT Act" means the Value Added Tax Act 89
of 1991. 2.2 In this Agreement — 2.2.1 clause headings and the heading of the
Agreement are for convenience only and are not to be used in its interpretation;
2.2.2 an expression which denotes — 2.2.2.1 any gender includes the other
genders;



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics009.jpg]
7 2.2.2.2 a natural person includes a juristic person and vice versa; 2.2.2.3
the singular includes the plural and vice versa; 2.2.2.4 a Party includes a
reference to that Party's successors in title and assigns allowed at law; and
2.2.2.5 a reference to a consecutive series of two or more clauses is deemed to
be inclusive of both the first and last mentioned clauses. 2.3 Any reference in
this Agreement to — 2.3.1 "business hours" shall be construed as being the hours
between 08h30 and 17h00 on any business day. Any reference to time shall be
based upon South African Standard Time; 2.3.2 "days" shall be construed as
calendar days unless qualified by the word "business", in which instance a
"business day" will be any day other than a Saturday, Sunday or public holiday
as gazetted by the government of the Republic of South Africa from time to time;
2.3.3 "laws" means all constitutions; statutes; regulations; by-laws; codes;
ordinances; decrees; rules; judicial, arbitral, administrative, ministerial,
departmental or regulatory judgements, orders, decisions, rulings, or awards;
policies; voluntary restraints; guidelines; directives; compliance notices;
abatement notices; agreements with, requirements of, or instructions by any
Governmental Body; and the common law, and "law" shall have a similar meaning;
and 2.3.4 "person" means any person, company, close corporation, trust,
partnership or other entity whether or not having separate legal personality.
2.4 The words "include" and "including" mean "include without limitation" and
"including without limitation". The use of the words "include" and "including"
followed by a specific example or examples shall not be construed as limiting
the meaning of the general wording preceding it. 2.5 Any substantive provision,
conferring rights or imposing obligations on a Party and appearing in any of the
definitions in this clause 2 or elsewhere in this Agreement, shall be given
effect to as if it were a substantive provision in the body of the Agreement.
2.6 Words and expressions defined in any clause shall, unless the application of
any such word or expression is specifically limited to that clause, bear the
meaning assigned to such word or expression throughout this Agreement.



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics010.jpg]
8 2.7 Unless otherwise provided, defined terms appearing in this Agreement in
title case shall be given their meaning as defined, while the same terms
appearing in lower case shall be interpreted in accordance with their plain
English meaning. 2.8 A reference to any statutory enactment shall be construed
as a reference to that enactment as at the Signature Date and as amended or
substituted from time to time. 2.9 Unless specifically otherwise provided, any
number of days prescribed shall be determined by excluding the first and
including the last day or, where the last day falls on a day that is not a
business day, the next succeeding business day. 2.10 If the due date for
performance of any obligation in terms of this Agreement is a day which is not a
business day then (unless otherwise stipulated) the due date for performance of
the relevant obligation shall be the immediately preceding business day. 2.11
Where figures are referred to in numerals and in words, and there is any
conflict between the two, the words shall prevail, unless the context indicates
a contrary intention. 2.12 The rule of construction that this Agreement shall be
interpreted against the Party responsible for the drafting of this Agreement,
shall not apply. 2.13 No provision of this Agreement shall (unless otherwise
stipulated) constitute a stipulation for the benefit of any person (stipulatio
alteri) who is not a Party to this Agreement. 2.14 The use of any expression in
this Agreement covering a process available under South African law, such as
winding-up, shall, if either of the Parties to this Agreement is subject to the
law of any other jurisdiction, be construed as including any equivalent or
analogous proceedings under the law of such other jurisdiction. 2.15 Any
reference in this Agreement to "this Agreement" or any other agreement or
document shall be construed as a reference to this Agreement or, as the case may
be, such other agreement or document, as amended, varied, novated or
supplemented from time to time. 2.16 In this Agreement the words "clause" or
"clauses" and "annexure" or "annexures" refer to clauses of and annexures to
this Agreement. 3 INTRODUCTION 3.1 The Lessee has agreed to sell the Property to
the Lessor and to contemporaneously with entering into the Sale Agreement enter
into this Agreement in terms of which the Lessee will hire the Property from the
Lessor. 3.2 The Parties wish to record in writing their agreement in respect of
the above and matters ancillary thereto.



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics011.jpg]
9 4 CONDITIONS PRECEDENT 4.1 Save for clauses 1 to 4 and clauses 29 to 37 all of
which will become effective immediately, this Agreement is subject to the
fulfilment of the Conditions Precedent that — 4.1.1 contemporaneously with the
signature of this Agreement, TPF Investments and the Lessee enter into a sale
agreement in terms of which the Property is sold to the Lessee and such
agreement becomes unconditional in accordance with its terms save for any
condition relating to this Agreement; 4.1.2 contemporaneously with the signature
of this Agreement, the Parties enter into the Sale Agreement in terms of which
the Property is sold to the Lessor and such agreement becomes unconditional in
accordance with its terms save for any condition relating to this Agreement;
4.1.3 contemporaneously with the signature of this Agreement, MiX Telematics
International and the Lessee enter into a sale agreement in terms of which the
Stellenbosch Property is sold to the Lessee and such agreement becomes
unconditional in accordance with its terms save for any condition relating to
this Agreement; 4.1.4 contemporaneously with the signature of this Agreement,
the Parties enter into a sale agreement in terms of which the Stellenbosch
Property is sold to the Lessor and such agreement becomes unconditional in
accordance with its terms save for any condition relating to this Agreement; and
4.1.5 contemporaneously with the signature of this Agreement, the Parties enter
into a lease agreement in terms of which the Stellenbosch Property is let by the
Lessor to the Lessee and such agreement becomes unconditional in accordance with
its terms save for any condition relating to this Agreement. 4.2 The Lessee
shall use reasonable endeavours to procure the fulfilment of the Conditions
Precedent contained in clauses 4.1.1 and 4.1.3 as soon as reasonably possible
after the Signature Date. 4.3 The Parties shall use reasonable endeavours to
procure the fulfilment of the Conditions Precedent contained in clauses 4.1.2,
4.1.4 and 4.1.5 as soon as reasonably possible after the Signature Date. 4.4 The
Conditions Precedent are not capable of being waived. 4.5 Unless all the
Conditions Precedent have been fulfilled by not later than the relevant dates
for fulfilment thereof set out in clause 4.1 (or such later date or dates as may
be agreed in writing between the Parties) the provisions of this Agreement, save
for clauses 1 to 4 and clauses 29 to 37 which will remain of full force and
effect, will never become of any force or effect and the status quo ante will be
restored as near as may be and neither of the



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics012.jpg]
10 Parties will have any claim against the other in terms hereof or arising from
the failure of the Conditions Precedent. 5 LEASE 5.1 The Lessor hereby lets to
the Lessee who hereby hires the Premises for the Initial Period in consideration
for the Rental and subject to the further terms and conditions of this
Agreement. 5.2 The Lessee agrees to use the Premises only for the Sole Permitted
Use or such other use proposed by the Lessee and approved in writing by the
Lessor. 6 RENTAL 6.1 The Rental payable by the Lessee in terms of this Lease
shall be the sum of R465 112.00 (four hundred and sixty five thousand one
hundred and twelve rand) per month (which in total amounts to R5 581 344.00
(five million five hundred and eighty one thousand three hundred and forty four
rand) per annum), exclusive of VAT. It is specifically recorded and agreed that
the Rental will not escalate during the Initial Period. 6.2 The Rental shall be
payable monthly in advance on the first day of each month with effect from the
Commencement Date, pro-rata for any portion of the first month, without
deduction for any cause whatsoever, free of exchange at such place in the
Republic of South Africa as the Lessor may from time to time appoint in writing.
7 RECOUPMENT ON IMPROVEMENTS If at the end of the Initial Period, the Fair
Market Value of the Property is more than R51 000 000.00 (fifty one million
rand) the Lessor will pay to the Lessee an amount equal to 50% (fifty percent)
of the difference between the Fair Market Value and R51 000 00.00 (fifty one
million rand), provided that the Lessee has incurred capital expenditure to
improve the Property, and limited to an amount of R3 750 000.00 (three million
seven hundred and fifty thousand rand). 8 FAIR MARKET VALUE 8.1 The Lessor
shall, at its cost, procure that the Property is valued annually for B-BEEE
purposes by an Independent Valuer reasonably acceptable to the Lessee. 8.2
Whenever the Fair Market Value of the Property is to be determined at the
instance of either Party and for purposes other than the annual B-BEEE Valuation
required in terms of clause 8.1 above, the Fair Market Value of the Property
shall be determined by an Independent Valuer appointed by the Lessee. The cost
of such valuation will (unless the Parties agree otherwise in writing) be borne
by the Party requesting the valuation.



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics013.jpg]
11 8.3 Any valuation done in terms of clauses 8.1 and 8.2 will be done in
accordance with the following provisions — 8.3.1 the Independent Valuer shall
act as an expert and not as an arbitrator in determining the Fair Market Value,
and such determination shall be final and binding on the Parties; 8.3.2 the
Independent Valuer shall value the Property having regard to the price a willing
buyer would pay to a willing seller negotiating at arm's length applying a
standard valuation methodology in a consistent manner in accordance with the
requirements of Statement 102 of the Codes; 8.3.3 the Independent Valuer shall
be required to submit a draft valuation report (in which he sets out his
valuation, the facts taken into account in reaching that valuation and the
methodology adopted in making that valuation) to the Parties (and the date on
which such draft valuation is submitted to the Parties is referred to herein as
the "Draft Valuation Date"); 8.3.4 each Party shall be entitled, within 10 (ten)
days of the Draft Valuation Date, to object in writing to the draft valuation
set out in the draft valuation report on the basis that it contains either
factual errors or omissions. Any such objection shall set out such details of
that objection as are sufficient to enable the Independent Valuer to deal
adequately therewith, and copies thereof shall be delivered to the Independent
Valuer and the other Party; 8.3.5 if any Party fails to submit written
objections to the draft valuation set out in the draft valuation report to the
Independent Valuer within the 10 (ten) day period envisaged in clause 8.3.4
above, the Independent Valuer shall be entitled and obliged to accept that the
applicable Party does not wish to make any such objections; and 8.3.6 within 10
(ten) business days of the expiry of the 10 (ten) day period envisaged in clause
8.3.5, the Independent Valuer shall be required to submit a final valuation
report to each of the Parties, such report will set out the Independent Valuer's
final valuation. 9 OPTION TO RENEW 9.1 The Lessee has the option to extend the
Initial Period of this Lease for the Renewal Period, subject to the following —
9.1.1 the Lessor will give written notice to the Lessee at least 9 (nine) months
prior to the expiry of the Initial Period or the Renewal Period, as the case may
be, advising the Lessee that it has to exercise its Renewal Option within 3
(three) months of receipt of the written notice, should the Lessee wish to
extend the Initial Period or the Renewal Period, as the case may be, for the
Renewal Period;



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics014.jpg]
12 9.1.2 the Renewal Option will be exercised by written notice to that effect
given by the Lessee to the Lessor within 3 (three) months of receipt of the
written notice as envisaged in clause 9.1.1 above. If the Lessor fails to give
the Lessee written notice as envisaged in clause 9.1.1, the Lessee will be
entitled to exercise its Renewal Option at any time prior to the expiry of the
Initial Period or the Renewal Period, as the case may be; 9.1.3 the Renewal
Option may only be exercised if the Lease is then of force and effect and the
Lessee is not in breach of any of the material terms of this Lease; and 9.1.4 if
the Renewal Option is exercised, then the terms of the Lease will remain the
same save that the Rental payable by the Lessee during the Renewal Period will
be agreed upon between the Parties in writing at least 180 (one hundred and
eighty) days prior to the commencement of the Renewal Period, failing which the
Rental which is payable during the Renewal Period will be the lower of the open
market rental ("Open Market Rental") for the Premises or the Rental payable as
at the last month of the Initial Period escalated at the Escalation Rate. The
Open Market Rental will be determined by an Independent Valuer jointly appointed
by agreement between the Parties, or failing such agreement between them,
appointed by the Chairman (or his equivalent) of the Institute of Valuers (or
any successor body thereto or if there is no successor body thereto, a body
performing substantially similar functions to those performed by the
aforementioned body) at the request of either Party. 9.1.5 In making the above
determination the Independent Valuer will — 9.1.5.1 act as an expert and not as
an arbitrator and his determination shall (in the absence of manifest error) be
final and binding on the Parties; 9.1.5.2 give both Parties an opportunity to
make representations to him before making the determination and such
representations must be made within 7 (seven) days of written request by the
expert; and 9.1.5.3 determine the Open Market Rental. 9.1.6 The charges of the
Independent Valuer shall be borne equally by the Parties. 9.2 There will be no
further right to renew or extend the period of this Lease other than as
envisaged in this clause 9 or other than as agreed in writing between the Lessor
and the Lessee. 9.3 The Rental shall be payable monthly in advance on the first
day of each month.



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics015.jpg]
13 10 GENERAL PRINCIPLES 10.1 The Lessor shall not be obliged to pay for any
costs relating to the Short Term Maintenance of the Premises and the Lessee
shall be obliged to pay all such costs relating to the Premises with effect from
the Commencement Date. 10.2 Subject to clause 21.2, the Lessee shall not be
obliged to pay for any costs relating to the Long Term Maintenance of the
Premises, the rectification of a structural defect or any cost of a proposed
improvement which does not benefit the Lessee and the Lessor shall be obliged to
pay all such costs relating to the Premises with effect from the Commencement
Date. 10.3 The Lessor will be responsible for the insurance premiums payable in
respect of the Property and/or the Premises. 11 ADDITIONAL CHARGES 11.1 In
addition to the Rental, the Lessee shall be liable for all charges levied
against or incurred in respect of the Property and/or the Premises associated
with the Lease, by any third party or lawful authority as at or subsequent to
the Commencement Date and shall pay such amounts directly to the supplier, or to
the Lessor in the event the charges were paid directly by the Lessor to the
supplier on the rendering of the relevant invoice/s in respect of the said
outgoings by the Lessor, which shall include but not be limited to — 11.1.1
municipal assessment rates and taxes levied in respect of the Property,
including any increases therein. In this regard rates and taxes shall include
any other form of tax or levy on property or improvements thereto which are not
levied at the Commencement Date but which may in future be levied or imposed on
land owners or tenants; 11.1.2 subject to clause 10.2, any levy (including any
special levy) or other charge raised by any property owner's association, body
corporate or similar body in respect of the Premises and/or the Property for any
period after the Commencement Date (whether any such levy or other charge is
levied or charged at the Commencement Date or is introduced in the future);
11.1.3 any charges or amounts levied by or payable to the local authority or to
any other competent authority in respect of drainage purification or treatment
or removal of effluent or waste water from the Property and/or the Premises,
rubbish removal charges and/or any special refuse removal charges levied by or
payable to the local authority or to any other competent authority, firefighting
equipment or any other utility, service or encroachment charges which may be
levied on the Property and/or the Premises by the local authority or any other
competent authority;



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics016.jpg]
14 11.1.4 the cost of maintaining and/or operating the plant, equipment,
machinery, electrical and water reticulation, drainage, plumbing and sanitary
works and all other fittings and accessories on the Property or in the Premises;
11.1.5 the cost of operating and maintaining the air-conditioning plant or
units, sprinkler system and fire hose reels in the Premises; 11.1.6 the cost of
water supplied to and consumed on the Property and/or in the Premises; 11.1.7
the cost of electricity and other items supplied and consumed on the Property
and/or the Premises, including (but not limited to) floodlighting for security
purposes and the replacement of light fittings, globes and fluorescent tubes
used on the Property and/or the Premises; 11.1.8 all costs of maintaining the
Property and/or the Premises, including any irrigation, landscaping or garden
services and keeping those areas in a clean and tidy condition; 11.1.9 all costs
of maintaining and managing the installations (if any) for the control of
entrance to and egress from the buildings and the Property as well as control of
all the parking areas; 11.1.10 the cost of cleaning materials including
utilities such as toilet rolls, soaps, hand towels, dispensers and the like; and
11.1.11 the cost of pest control, fire service and meter reading services; and
the Lessee shall, where any such payments are made by the Lessee to any person
other than the Lessor, furnish the Lessor with proof of such payments forthwith
upon demand therefor by the Lessor. 11.2 The Lessor may in its own discretion
make all such payments on behalf of the Lessee and recover the relative amounts
from the Lessee, on demand. 12 LICENCES AND PERMITS 12.1 The Lessee shall, prior
to commencing trading, procure all licenses and permits to conduct business at
the Property, including all compliance certificates for all machinery and
equipment on the Property or in the Premises, and in conducting such business
shall comply with and duly observe all laws or by-laws applicable thereto. 12.2
The Lessee may not — 12.2.1 contravene or permit the contravention of any law,
by-law or statutory regulation or the provisions of any license or consent
relating to or affecting the Property, the occupation thereof, or the conduct of
the Lessee's business therein; or



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics017.jpg]
15 12.2.2 contravene any condition of the title contained in the title deeds of
the Property. 12.3 The Lessor does not warrant — 12.3.1 that the Property and/or
the Premises are fit for the use to which they will be put by the Lessee; and
12.3.2 that as at the Commencement Date the Property and/or the Premises will
comply with all regulations or requirements of any relevant authority uniquely
applicable to the business to be carried on by the Lessee from the Property
and/or the Premises. 12.4 If at any time after the commencement of this Lease it
becomes necessary under any law, by-law or regulations having the force of law
to make any Alterations to the Premises to enable the Lessee to use the Property
and/or the Premises for its business, or in the event of any authority having
jurisdiction over the Property requiring any Alterations thereto for any reason,
the Lessee shall effect those Alterations at its cost. 13 MAINTENANCE 13.1 Save
as otherwise provided in this Lease, it is recorded that the Parties intend that
the Lessor will incur no maintenance expense of any kind in relation to the
Property and/or the Premises during the period of this Lease, or any renewal
thereof, and that all maintenance expenditure of such nature will be borne by
the Lessee. 13.2 The Lessee acknowledges that the Premises are, and will at the
Commencement Date be, in good order and in a tenantable condition. 13.3 The
Lessee shall accordingly, and from the Commencement Date — 13.3.1 subject to
clause 13.4, to the satisfaction of the Lessor and at the Lessee's own cost,
maintain, repair, renovate and/or replace the interior and exterior of the
Premises including, but not limited to, ceilings, walls, floors, windows, the
roof and all air conditioning plant, ducts and associated equipment, all glass
and electrical and plumbing installations, gutters and downpipes; 13.3.2 provide
the day-to-day cleaning services for the Premises at its own cost; 13.3.3 take
all reasonable measures to prevent any blockage of water pipes or drains in or
connected to the Property and/or the Premises and shall remove at its own cost
any obstruction or blockage in any water pipe or drain serving the Property
and/or the Premises and where necessary repair the pipe or drain concerned at
its own cost; 13.3.4 repair or, if necessary, replace all broken doors, windows
(including plate-glass), locks, keys, window and other fittings, electric light
globes, fluorescent tubes, starters and ballasts which have been damaged, lost
or which for any reason cease to work;



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics018.jpg]
16 13.3.5 maintain any gardens or landscaped areas on the Property; 13.3.6
protect all foundations from rain and surface water and not permit the
foundations to be exposed or undermined in any manner; and 13.3.7 pay any amount
which the Lessor may be required to pay in respect of the Property and/or the
Premises on the same basis as if the Lessee was the owner of the Property,
subject to clause 13.4. 13.4 Should any of the items in clause 13.3 qualify as
Long Term Maintenance, then the Lessor will bear the costs thereof. 13.5 Should
a dispute arise between the Parties regarding whether any obligation in terms of
this Agreement falls within the ambit of Short Term Maintenance or Long Term
Maintenance, such dispute shall be resolved by an independent expert in
accordance with the provisions of clause 31.1 below. 13.6 Subject to clause
21.2, the replacement of any electrical plant, machinery, geysers, equipment
(excluding movable fire equipment, but including base built fire equipment) or
appurtenances shall be undertaken by the Lessor and shall be undertaken once it
is evident that such replacement is required, and so that such replacement is
done (if practically possible) before such useful life expires (and if not
before such expiry then as soon as practically possible thereafter). The Lessee
will notify the Lessor in writing as soon as it becomes aware that any
replacement of items to be done by the Lessor as aforesaid is necessary or is
about to become necessary. For purposes of this clause 13.4 the useful life of
an item shall be deemed to have expired, if such item is no longer capable of
being reasonably operative or effective for its intended purposes. The Lessee
will bear no cost relating to any expense incurred in terms of this clause. 13.7
The Lessor will be responsible for the maintenance of the structure and the
roof. 13.8 If any defects or sub-standard workmanship arises as a result of the
Lessee undertaking any improvements on the Property, the Lessor will bear no
liability with regard thereto and shall not be responsible for any cost incurred
in remedying such defects. 13.9 Subject to clauses 21 and 22 — 13.9.1 upon
expiration or earlier termination of the Lease the Lessee shall deliver the
Premises to the Lessor in the same good order and condition they were received
so as to comply in all respects with its obligations under this Lease to
maintain the Property and the Premises, fair wear and tear excepted; 13.9.2
should the Property and/or the Premises be found upon the expiry or earlier
termination of the Lease to require any repair or renovation, fair wear and tear
excepted, such repair or renovation shall be undertaken by the Lessor at the
cost of the Lessee.



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics019.jpg]
17 13.10 The Lessee may not do or cause or allow to be done any act or thing,
other than in the normal course of the Lessee's business, which may cause a
nuisance at the Property or which might or could create any danger to any person
at the Property and/or on the Premises. 13.11 Any provision of this Lease
imposing a restraint, prohibition or restriction on the Lessee shall be so
construed that the Lessee is not only bound to comply therewith but is also
obliged to procure that the same restraint, prohibition or restriction is
observed by everybody occupying or entering the Premises or any other part of
the Property through, under, by arrangement with, or at the invitation of, the
Lessee, including (without limiting the generality of this provision) its
associates and the directors, members, officers, employees, agents, customers
and invitees of the Lessee or its associates. 14 INSURANCE 14.1 The Lessor shall
take out, and maintain, such insurance in respect of the Property and/or the
Premises and liability related thereto, as approved by the Lessee, on similar
terms to the insurance in respect of the Property and/or Premises in place at
the Signature Date, in such amounts and with such insurance companies as the
Lessee may decide, and shall pay all premiums and charges under such policies.
The Lessor shall, as soon as reasonably possible following procurement of the
necessary insurances, provide the Lessee with written confirmation that the
insurance is in place. The terms of the insurance policy must be reasonably
acceptable to the Lessor's financier holding a first mortgage bond over the
Property. 14.2 In this regard the Lessor shall insure the Property on a
re-instatement basis (that is, new for old but not superior to the Property
and/or the Premises that existed before the loss or damage, and on such a basis
that such insurance will cover any additional cost of the Lessee obtaining
temporary premises from which it can continue to carry on business subsequent to
the loss or damage, including but not limited to any rental payable for such
temporary premises) against — 14.2.1 the risk of loss or damage by fire, flood,
explosion, storm, the use by the Lessee and such other risks as are normally
insured against by owners of properties such as the Property; 14.2.2 such
contingencies as are normally insured against in terms of a SASRIA policy; and
14.2.3 loss of rental by the Lessor for a period of 18 (eighteen) months. 14.3
The Lessee shall not — 14.3.1 do or permit anything to be done which renders
void or voidable any insurance policy taken out in terms of this clause;



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics020.jpg]
18 14.3.2 store nor allow to be stored on the Property and/or in the Premises
any goods of a potentially hazardous nature, provided that the Parties
acknowledge that the Lessee is and shall be entitled to store generator(s),
generator fuel and various kinds of commercially available batteries used on the
Property and/or the Premises, of which the Lessor acknowledges that it is fully
aware. 14.4 The Lessor shall not provide insurance cover for the contents of the
Premises and the Lessee should in its own interest arrange for additional
insurance to cover its property in or on the Property and/or the Premises as the
Lessor shall not be liable for any loss or damage in this respect. 15 INDEMNITY
The Lessee hereby indemnifies the Lessor and undertakes to keep the Lessor
indemnified against all liability howsoever caused or arising, and all actions,
suits, proceedings, claims, demands, costs and expense whatsoever, which may be
taken or made against the Lessor or become payable by the Lessor at the suit of
any person that may be the direct or indirect result of the lease of the
Property and/or Premises and/or any activity carried on by the Lessee or the
Lessee's employees or invitees on the Property and/or Premises. 16 LESSEE'S
GENERAL OBLIGATIONS The Lessee shall — 16.1 not use the Property and/or the
Premises for any purpose other than the Sole Permitted Use as set out above
without the prior written consent of the Lessor, which shall not be unreasonably
withheld; 16.2 not do or suffer to be done anything which might damage the
Property and/or the Premises or do anything which might increase the risk of
fire in the buildings on the Property, and any damage so caused shall be made
good at the cost of the Lessee; 16.3 abide by and comply with such governmental,
provincial, municipal or other laws, ordinances, regulations or by-laws as may
be applicable or become applicable to the Property and/or the Premises and the
Lessee's activities thereon and/or therein; 16.4 not do anything in the Property
and/or the Premises or permit or cause anything to be done other than in the
normal course of business which in the opinion of the Lessor constitutes a
nuisance or may cause inconvenience to or in any way affect the peace and
comfort of any other person; 16.5 not be entitled to withhold, delay or abate
payment of any amounts due to the Lessor in terms of this Lease by reason of any
breach or alleged breach of its obligations hereunder;



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics021.jpg]
19 16.6 be liable for damage caused to the Property and/or the Premises by the
Lessee, its customers, agents, servants, guests, contractors or other persons
coming onto the Property and/or on to the Premises, and at the Lessee's own cost
and expense make good any damage which may be so caused to the Property and/or
the Premises; 16.7 be entitled to make any non-structural alterations to the
Property and/or the Premises necessary for the day-to-day running of its
business, provided that upon the expiration or earlier termination of this Lease
the Lessee shall, if required to do so by notice received from the Lessor before
the expiry or termination of the Lease, remove any such alterations before the
expiry or termination of the Lease and restore the Property and/or the Premises
to the same condition as they were in at the date of commencement of this Lease,
fair wear and tear accepted; 16.8 not paint, affix or attach to the Property or
any part of the building, windows, doors or roof or anywhere on the Property any
advertising signs or other matter, awning, or canopy or any other thing of any
kind without the Lessor's prior written consent, which shall not be unreasonably
withheld, and the consent of all relevant authorities; if the Lessee commits a
breach of this provision the Lessor shall be entitled, without notice or order
of court, to remove the offending matter at the Lessee's expense; 16.9 maintain
the good appearance of any advertising sign and keep that sign in proper working
order; 16.10 remove any sign at the expiration or earlier termination of this
Lease, and reinstate any damage to the Premises; 16.11 not contravene or permit
the contravention of any of the conditions of title under which the Property is
held by the Lessor or any of the provisions of the town-planning schemes
applicable to the Property; 16.12 at all times conduct its labour relations and
its relations with its employees and agents in such a manner as to avoid all
strikes, picketing and boycotts of, on, or about the Premises and the Property;
16.13 ensure that no part of the Premises is used as residential accommodation
at any time during the period of this Lease or any renewal or extension thereof;
16.14 clean the exterior of the Premises (including the glass) and all signs and
keep the Property in a clean and orderly state; 16.15 not permit the
accumulation of refuse in or outside the Premises and comply with the rules
concerning refuse determined by the Lessor and the local authority; 16.16 keep
the Premises free from infestation by such pests as may be indicated by the
Lessor from time to time, to the reasonable satisfaction of the Lessor, failing
which the Lessor shall



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics022.jpg]
20 be entitled to take such reasonable steps as may be necessary in this regard
at the cost of the Lessee; 16.17 maintain adequate public liability insurance;
16.18 at its own expense repair any damage caused to the Property and/or the
Premises by forcible entry; 16.19 provide, at its own cost, adequate security
guards for the Property and/or the Premises; 16.20 assume full control of the
premises for purposes of the Occupational Health and Safety Act 85 of 1993
relating to the Premises and shall furthermore indemnify the Lessor against any
claims that may be instituted against the Lessor in terms of the said Act; 16.21
comply with all the conditions laid down in the Environment Conservation Act 73
of 1989, and any other applicable environmental legislation insofar as it
relates to the Premises and in particular prevent the contamination of the
Premises or adjacent areas and shall furthermore indemnify the Lessor against
any claims that may be instituted against the Lessor in terms of the said Act;
and 16.22 ensure that the provisions of the Tobacco Products Control Act, 1993
(as amended), together with all its regulations (as amended), are complied with
by all its employees, visitors, invitees or clients, provided that, in the event
that the Lessee is in breach of any of the above provisions of this clause and
the Lessor wishes in an appropriate case to do so, the Lessor shall be entitled
to employ such persons and do such things as it may deem fit to perform any such
obligation in which event the Lessee shall repay to the Lessor any amount paid
by the Lessor in this regard within 7 (seven) days after the receipt of a
written demand by the Lessor for such payment. 17 ACCESS TO PREMISES AND
MANAGEMENT 17.1 The Lessor through its duly authorised officers or agents, upon
giving reasonable notice, shall have full power and authority to enter the
Premises while accompanied by an authorised representative of the Lessee, in
order to view the state and condition thereof and to satisfy itself that the
terms and conditions of this Lease are being duly observed, and may make an
inventory of all defects or matters calling for repair found thereon or therein
for which the Lessee is responsible as herein provided and, within 14 (fourteen)
days of the receipt of a notice in writing from the Lessor calling upon it so to
do, the Lessee shall make good any defects or matters requiring repair as
aforesaid, and if the Lessee shall fail to do so within the period stated in the
notice aforesaid the Lessor, through its duly authorised officer or agents,
shall be entitled to enter upon the Premises and remedy such defects or make and
effect the repairs aforesaid at the expense of the Lessee.



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics023.jpg]
21 17.2 For the purpose of this clause, the Lessor shall be entitled, to the
extent reasonably necessary — 17.2.1 to erect scaffolding, hoardings and
building equipment and such devices as may be required by law or which the
Lessor's architects may certify to be reasonably necessary for the protection of
any person against injury arising out of building operations in, at, near or in
front of the buildings on the Property; 17.2.2 by itself or through its
contractor and/or workmen to all such rights of access to any part of the
Property and/or the Premises as are reasonably necessary for the execution of
such works; and 17.2.3 to carry out excavations in or adjacent to the Property
and/or the Premises, provided that the Lessor shall cause minimum inconvenience
to the conduct of the Lessee's business. 17.3 The Lessee acknowledges that the
building operations which may in future be carried out in terms of this clause
will occasion a certain amount of inconvenience, noise and dust. 17.4 The Lessor
shall not be liable for any inconvenience or damage suffered by the Lessee on
account of any maintenance or repair work, the effecting of any alterations,
additions or removals or the restriction of services whether to the Property or
the Premises: save that the Lessor shall do all things reasonably appropriate to
minimise inconvenience to the Lessee. 17.5 The Lessor shall not be entitled to
exercise its rights in terms of this clause 17, without the prior written
consent of the Lessee and if the operations of the Lessor are likely to
interrupt or hinder the Lessee's normal business operations the Lessor will be
obliged to restrict its operations to after business hours. 17.6 The Lessor
shall have the right to locate, or relocate, as the case may be, service mains
and other facilities within the Premises when required in terms of any by-law or
regulation or when, in the opinion of the Lessor's architect (which shall be
final and binding on the Parties), this is dictated by requirements of
engineering design or good practice or both. Service mains will be located so as
to cause minimum interference with the Lessee and will be unobtrusive in
appearance as far as reasonably possible. 17.7 The Lessor shall further, from
time to time, be entitled to make such reasonable rules as it deems appropriate
and in accordance with normal trade practice for the management and use of the
Property and the Premises and shall be entitled to make rules regarding
security, fire, access, parking, common areas, the keeping and placing of heavy
objects in the building, the keeping or attaching of anything (including name
boards) visible from outside the Premises, the use of electrical wiring and
points, delivery, refuse removal and other services and shall notify the Lessee
of such rules from time to time.



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics024.jpg]
22 18 NON-LIABILITY OF LESSOR 18.1 The Lessor shall not be responsible for —
18.1.1 any failure, cessation, interruption or fault in the water, electricity,
air conditioning or other supplies to the Property and/or the Premises; or
18.1.2 for any damages, personal injuries or damage to property (including
consequential damages) that may be sustained by the Lessee whether as a result
of such failure, cessation, interruption or fault, or whether caused in any
other manner whatsoever. 18.2 All goods, property and effects of whatsoever
nature, which may at any time be in or on the Property and/or in the Premises,
shall be at the sole risk of the Lessee and the Lessor shall not be liable for
any loss or damage thereto from any cause whatsoever. 19 BREACH OF LEASE 19.1 If
the Lessor at any time during the Initial Period — 19.1.1 does not have 100 %
(one hundred percent) ownership by Black women; or 19.1.2 continuously breaches
a term of this Agreement. A 3rd (third) or subsequent breach of which notice of
breach has been given by the Lessee to the Lessor in accordance with clause 32
occurring within any continuous period of 12 (twelve) months shall be deemed to
be a continuous breach of this Lease; or 19.1.3 resolves to commence business
rescue proceedings, or takes any steps in anticipation of business rescue
proceedings, or a court grants an order placing the Lessor in business rescue
and/or if any provision of this Lease is cancelled or suspended (whether
entirely, partly or conditionally) by any business rescue practitioner; or
19.1.4 fails to pay an amount due in terms of this Lease on due date thereof and
then fails to remedy such breach within a period of 5 (five) business days after
the giving of a written notice by the Lessee to the Lessor calling on the Lessor
to do so; or 19.1.5 has a final judgment entered against it and the judgment
remains unsatisfied for a period of 30 (thirty) days (a final judgment shall
mean a judgment of any court notwithstanding that such judgment may be
appealable or that an appeal may have been lodged in respect thereof; or 19.1.6
the Lessor's Personnel fail to comply with the applicable anti-corruption laws
and regulations; or 19.1.7 breaches any warranties or undertakings under the
Sale Agreement;



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics025.jpg]
23 then the Lessee shall have the right, but shall not be obliged, by written
notice to the Lessor at its domicilium citandi et executandi — 19.1.8 forthwith
to cancel the Lease; or 19.1.9 to enforce compliance by the Lessor of all of its
obligations under this Lease, whether or not the due date for payment and/or
performance shall have arrived, in either event without prejudice to the rights
to claim damages. 19.2 If the Lessee fails to pay an amount due in terms of this
Lease on due date thereof and then fails to remedy such breach within a period
of 5 (five) business days after the giving of a written notice by the Lessor to
the Lessee calling on the Lessee to do so, then the Lessor shall have the right,
but shall not be obliged, by written notice to the Lessee at its domicilium
citandi et executandi — 19.2.1 forthwith to cancel the Lease and to resume
possession of the Property, but without prejudice to its claim for arrears of
Rental and other amounts owing hereunder or for damages which it may have
suffered by reason of the Lessee's breach of contract or of the premature
cancellation; or 19.2.2 to enforce compliance by the Lessee of all of its
obligations under this Lease, whether or not the due date for payment and/or
performance shall have arrived, in either event without prejudice to the rights
to claim damages. 19.3 Any loan amount due by a Party to the other Party will be
taken into account when the damages are calculated. 19.4 In the event of the
Lessor cancelling this Lease and the Lessee disputing the right to cancel and
remaining in occupation of the leased Premises, the Lessee shall, pending the
determination of such dispute by litigation or otherwise, continue to pay to the
Lessor an amount equivalent to the monthly Rental and other sums payable
hereunder on the date or dates on which such Rental and other sums would have
been due but for the cancellation, and the Lessor shall be entitled to accept
and recover such payments, and the acceptance thereof shall be without prejudice
to and shall not in any way whatsoever affect the Lessor's cancellation then in
dispute. Should the dispute be determined in favour of the Lessor, the payments
made and received in terms of this clause shall be deemed to be amounts paid by
the Lessee on account of damages suffered by the Lessor by reason of the
cancellation of the Lease and/or the unlawful holding over by the Lessee. 19.5
The Parties agree that any costs awarded will be recoverable on an
attorney-and-own- client scale unless the Court specifically determines that
such scale shall not apply, in which event the costs will be recoverable in
accordance with the High Court tariff, determined on an attorney-and-client
scale.



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics026.jpg]
24 20 DAMAGE OR DESTRUCTION 20.1 For the purposes of this clause — 20.1.1 the
Property and/or the Premises shall be deemed to be damaged and rendered
partially untenantable if destroyed or damaged by fire or any other cause but
which, in the sole discretion of an architect appointed by agreement between the
Parties (and failing such agreement within 5 (five) days, an architect appointed
by the chairman or equivalent of the Institute of Architects), such destruction
or damage does not prevent the Lessee from having beneficial use and occupation
of the Premises; and 20.1.2 the Property and/or the Premises shall be deemed to
be damaged and rendered substantially untenantable if destroyed or damaged by
fire or any other cause but which, in the sole discretion of an architect
appointed by agreement between the Parties (and failing such agreement within 5
(five) days, an architect appointed by the chairman or equivalent of the
Institute of Architects), prevents the Lessee from having beneficial use and
occupation of the Premises. 20.2 If the Property and/or the Premises are
rendered partially untenantable, the Lessor shall expeditiously reinstate them
substantially to their form before the damage or destruction and the Lessee
shall be entitled to a remission of Rental according to the extent to and the
time during which it is deprived of beneficial occupation thereof (but no longer
than the Lessor receives loss of rental insurance payouts in this regard),
however, the Lessor shall not be required to spend more on the reinstatement of
the Property than it receives from any insurance payout in this regard. 20.3 If
the Property and/or the Premises are rendered substantially untenantable, the
Lessor shall be entitled within 10 (ten) days of the date of the destruction or
damage to give the Lessee written notice that it intends to cancel the Lease,
and in the event of notice being given the Lease in respect of the Property
shall be deemed to have been cancelled on the date of destruction and neither
Party shall have any further claims of whatever nature against the other. 20.4
If the Lessor fails to give notice as aforesaid, it shall restore the relevant
buildings to a tenantable condition (i.e. one in which the Property and/or
Premises is restored to such an extent so that it is in the same/similar
condition as it was prior to the date of destruction, and so as to place the
Lessee is the same/similar position as it was prior to the date of destruction)
as expeditiously as practicable and the Lessee shall be entitled to a total or
partial remission of Rental according to the extent to which and the period
during which it has been deprived of beneficial occupation thereof (but no
longer than the Lessor receives loss of rental insurance payouts in this
regard), however, the Lessor shall not be required to spend more on the
reinstatement of the Property than it receives from any insurance payout in this
regard.



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics027.jpg]
25 20.5 Any dispute as to whether the buildings on the Property have at any time
during the operation of this Lease been rendered partially untenantable or
substantially untenantable or as to the remission of Rental to which the Lessee
may be entitled hereunder, shall be submitted to an architect appointed by
agreement between the Parties (and failing such agreement within 5 (five) days,
an architect appointed by the chairman or equivalent of the Institute of
Architects), acting as an expert and not as an arbitrator, for final
determination. 21 ALTERATIONS AND ADDITIONS 21.1 Save as set forth elsewhere in
this Lease, and subject to clause 16.7, the Lessee shall not make any
Alterations to the Property or any building on the Property without the Lessor's
prior written consent, which consent shall not be unreasonably withheld.
Notwithstanding that such consent might have been given, but subject to clause
7, the Lessee shall not be entitled to be compensated for the amount of such
improvements at the expiry of this Lease. 21.2 Notwithstanding anything to the
contrary contained in this Agreement, the Parties agree that the Lessee shall at
its cost effect the following improvements in respect of the Premises, the value
of which shall be included when determining the capital expenditure as envisaged
in clause 7 above — 21.2.1 replacement of broken ceilings; 21.2.2 replacement of
broken light fittings; 21.2.3 replacement of the air-conditioning plant and/or
units; and 21.2.4 refurbishment of the ablution facilities excluding the
ablution facilities that were refurbished on the ground floor in Block A. 21.3
All proposed Alterations shall be submitted to the Lessor for its approval
before any work is commenced and the Lessor shall be entitled to require that
such Alterations be effected by builders or subcontractors nominated by the
Lessor under the supervision of an architect also nominated by the Lessor. The
fees of the architect and the costs of the builders or subcontractors shall be
borne by the Lessee. 21.4 During the currency of this Lease, such Alterations
shall not be removed or altered by the Lessee, and upon the expiration or
earlier termination of the Lease — 21.4.1 subject to the provisions of clause 7,
if the Lessee is requested in writing to do so by the Lessor within 30 (thirty)
days of such expiration or termination, the Lessee shall remove the said
Alterations and reinstate the Property and the Premises, at the Lessee's cost,
to their same condition (fair wear and tear excepted) prior to the carrying out
of such Alterations, and if the Lessee fails to do so after notice as aforesaid,
the



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics028.jpg]
26 Lessor shall be entitled to remove the said Alterations and reinstate the
Property and/or the Premises as aforesaid at the Lessee's cost; and 21.4.2 if
the Lessor does not exercise its right in terms of this clause, the said
Alterations shall not be removed by the Lessee and shall become the Lessor's
property and no compensation therefore shall be paid by the Lessor. 21.5 In the
event of any dispute arising as to whether any alteration or addition is
structural, non- structural or merely a fixture or fitting, a certificate by an
architect appointed by the Lessor, acting as an expert and not as an arbitrator,
stating his decision in this regard shall be final and binding on the Parties.
21.6 If the Lessee effects any Alterations to the Property and/or the Premises
without the Lessor's prior written consent, the Lessor shall, without prejudice
to its other rights, be entitled to deem that such consent has been given and to
exercise its rights accordingly. 21.7 Subject to clause 7, the Lessee hereby
irrevocably acknowledges and agrees that it shall have no right of whatever
nature to any enrichment lien in respect of any improvements of whatever nature
that it may make to the Property and/or the Premises, whether with or without
the Lessor's consent. The Lessee further hereby irrevocably waives it right to
remain in occupation of the Property and/or the Premises until compensated for
any improvements it may have made to the Property and/or the Premises, whether
with or without the Lessor's consent. 21.8 If the Lessee is obliged by the
Lessor as provided herein to remove any Alterations and to reinstate the
Property and/or the Premises and, for the purposes of so doing, the Lessee
remains in occupation of the Property and/or the Premises after expiry of this
Lease, then the Lessee shall be liable for the payment of rental and other costs
as previously paid in terms of this Lease in respect of such period of
occupation and such further damages as may accrue to the Lessor arising
therefrom. 22 FIXTURES, FITTINGS AND EQUIPMENT 22.1 The Lessee shall be
entitled, from time to time, to introduce into and remove from the Property
and/or the Premises such equipment and to install in and remove from the
Property such fixtures and fittings as the Lessee deems desirable, provided that
— 22.1.1 upon the expiry or termination of the Lease, the Lessee shall be
entitled to remove any such equipment, fittings and fixtures, save for the
equipment, fittings and fixtures listed in Annexure A which shall remain on the
Premises, and restore the Property and/or the Premises to the same condition as
they were in at the Commencement Date; 22.1.2 any damage caused to the Property
and/or the Premises as a result of the removal of fittings, fixtures and
equipment shall be made good by the Lessee at its own expense;



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics029.jpg]
27 22.1.3 notwithstanding the aforegoing, and unless otherwise agreed between
the Parties, the Lessee shall not be entitled to remove any fixtures or fittings
which were paid for by the Lessor; and 22.1.4 should additional improvements be
made to the Premises and/or Property by the Lessee which constitute new fixtures
or fittings, the Parties shall discuss and agree in writing whether or not such
additional fixtures or fittings will remain on the Premises upon expiry or
termination of this Agreement. 22.2 The Lessee hereby indemnifies and holds the
Lessor harmless against all damages to person or property attributable to any
signboards or neon signs erected on the Property and/or the Premises and against
all claims, costs and expenses made against the Lessor as a result of the
installation, operation or removal of any sign or any defect therein or as a
result of any failure on the part of the Lessee or any of its servants or agents
to keep and maintain that sign in good order and condition. 22.3 Other than in
the ordinary course of business of the Lessee and provided that the value of the
Property is not negatively impacted, the Lessee shall not change or interfere in
any way with the electrical, plumbing or sewerage installations in the Property
and/or the Premises at the Commencement Date without the Lessor's prior written
consent, which shall not unreasonably be withheld. 23 RESPONSIBILITY FOR
ELECTRICAL INSTALLATIONS 23.1 The Lessee shall at its cost and at the
commencement of the Lease be responsible for procuring the issue of a valid
certificate of compliance in respect of the electrical installations in the
Premises as contemplated in Government Notice R2920 of 23 October 1992,
Government Gazette 14350. If the Lessee has made no alterations to the
electrical installation, the Lessee will not be required to provide the Lessor
with a revised certificate of compliance in respect of the electrical
installations in the Premises as contemplated in this clause on termination of
this Lease. 23.2 The Lessee agrees that it shall at its cost be responsible for
the safety, safe use and maintenance of electrical installations on the Property
and/or in the Premises 23.3 In the event that the regulations contemplated in
clause 23.1 above or other legislation or regulations relating to the electrical
installations in the Premises are amended, repealed or replaced or any new
legislation or regulations come into force, resulting in the need for any
alteration to such electrical installations, and/or the issue of a revised
certificate of compliance in respect of such electrical installations, the
Lessor shall be responsible for any costs involved in any such alteration and/or
procuring the issue of a revised certificate of compliance.



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics030.jpg]
28 24 GAS INSTALLATION CONFORMITY CERTIFICATE (IF APPLICABLE) 24.1 The Lessee
shall at its cost and at the commencement of the Lease be responsible for
procuring the issue of a certificate of conformity (in the prescribed form) in
respect of any gas system, gas reticulation system or gas installation on the
Property, as contemplated in regulation 17(3) of the regulations made in terms
of section 43 of the Occupational Health and Safety Act, No 85 of 1993, if
applicable. 24.2 The Lessee agrees that it shall at its cost be responsible for
— 24.2.1 the safety, safe use and maintenance of gas installations on the
Property and/or in the Premises; 24.2.2 at the termination of the Lease or any
renewal thereof procure the issue of a certificate of conformity (in the
prescribed form) in respect of any gas system, gas reticulation system or gas
installation on the Property, as contemplated in regulation 17(3) of the
regulations made in terms of section 43 of the Occupation Health and Safety Act,
No 85 of 1993, if applicable. 25 EXCLUSION OF WARRANTIES 25.1 The Parties record
that, save as may be expressly provided herein, the Lessor has made no
warranties or representations or offered any inducement to the Lessee regarding
the Property or the Premises, whether in respect of the suitability thereof for
the Lessee's purposes, the condition or situation thereof or any other matter
pertaining thereto and that the Lessee enters into this Lease having inspected
the Premises and/or having satisfied himself as to all matters relating thereto
and upon his own assessment of their suitability and the reasonableness of the
Rental and other charges provided for herein. 25.2 The Lessor specifically does
not warrant that the Lessee will be granted licences or permits in respect of
the Premises for the conduct of any business or for any other type of use, or
that such licence or permit will be renewed from time to time. 26 VALUE ADDED
TAX The Lessee shall pay VAT charged on all supplies of taxable goods and/or
services in respect of this Lease, at the rate or rates determined in the VAT
Act, from time to time. 27 ASSIGNMENT OR SUB-LETTING 27.1 The Lessee shall be
entitled to transfer, cede or delegate its rights and obligations in terms of
this Agreement to another company in the same group.



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics031.jpg]
29 27.2 The Lessee shall not be entitled to sub-let the Premises or any part
thereof to another tenant, without the prior written consent of the Lessor,
which consent will not be unreasonably withheld or delayed. 28 ANTI BRIBERY 28.1
The Parties shall comply with all applicable anti-corruption laws and
regulations, including but not limited to the provisions of the Prevention of
Organised Crime Act 12 of 2004. 28.2 Neither Party nor any agent, affiliate,
director, partner, employee, or other person acting on behalf of the Party has
offered, promised, given, or authorised the giving of anything of value, nor
offered, promised, made, or authorised the making of any bribe, rebate, payoff,
influence payment, kickback, or other unlawful payment, to any government
official, political party, or candidate for public office in order to obtain or
retain business, gain any unfair advantage, or influence any act or decision of
a government official. 28.3 The Parties acknowledge and understand that they are
under a continuing obligation to strictly comply with all relevant
anti-corruption laws and regulations. 29 GENERAL WARRANTIES 29.1 Each of the
Parties hereby warrants to and in favour of the other that — 29.1.1 it has the
legal capacity and has taken all necessary corporate action required to empower
and authorise it to enter into this Agreement; 29.1.2 this Agreement constitutes
an agreement valid and binding on it and enforceable against it in accordance
with its terms; 29.1.3 the execution of this Agreement and the performance of
its obligations hereunder does not and shall not — 29.1.3.1 contravene any law
or regulation to which that Party is subject; 29.1.3.2 contravene any provision
of that Party's constitutional documents; or 29.1.3.3 conflict with, or
constitute a breach of any of the provisions of any other agreement, obligation,
restriction or undertaking which is binding on it; and 29.1.4 to the best of its
knowledge and belief, it is not aware of the existence of any fact or
circumstance that may impair its ability to comply with all of its obligations
in terms of this Agreement; 29.1.5 it is entering into this Agreement as
principal (and not as agent or in any other capacity); 29.1.6 the natural person
who signs and executes this Agreement on its behalf is validly and duly
authorised to do so;



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics032.jpg]
30 29.1.7 no other Party is acting as a fiduciary for it; and 29.1.8 it is not
relying upon any statement or representation by or on behalf of any other Party,
except those expressly set forth in this Agreement. 29.2 Each of the
representations and warranties given by the Parties in terms of clause 29.1
shall — 29.2.1 be a separate warranty and will in no way be limited or
restricted by inference from the terms of any other warranty or by any other
words in this Agreement; 29.2.2 continue and remain in force notwithstanding the
completion of any or all the transactions contemplated in this Agreement; and
29.2.3 prime facie be deemed to be material and to be a material representation
inducing the other Party to enter into this Agreement. 30 SUPPORT The Parties
undertake at all times to do all such things, perform all such actions and take
all such steps and to procure the doing of all such things, the performance of
all such actions and the taking of all such steps as may be open to them and
necessary for or incidental to the putting into effect or maintenance of the
terms, conditions and/or import of this Agreement. 31 DISPUTE RESOLUTION 31.1
Expert Determination 31.1.1 Unless otherwise provided for in this Agreement, if
any dispute arises between the Parties relating to a technical issue which calls
for the appointment of an independent expert, then any Party may by written
notice to the other Party require that such dispute shall be referred for expert
determination in terms of this clause 31.1. 31.1.2 The expert shall — 31.1.2.1
be mutually appointed by agreement between the Parties and shall be an architect
registered with the South African Institute of Architects, or an engineer
registered with the Engineering Council of South Africa (depending on the nature
and subject matter of the dispute), with a minimum of 10 (ten) years' experience
as such; 31.1.2.2 act as an expert and not as an arbitrator and the
determination by such expert shall be final and binding on the Parties, in the
absence of manifest error; 31.1.2.3 have access to such records and information
relating to the Agreement and/or the Premises as he reasonably requires to make
a determination; and



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics033.jpg]
31 31.1.2.4 inform the Parties in writing of the result of the determination
(with reasons therefore and with or without an order as to costs) as speedily as
reasonably possible in the circumstances. 31.1.3 In the event that the Parties
are unable to agree on an independent expert as envisaged in clause 31.1.2.1
within 10 (ten) business days of receipt of the written notice in terms of
clause 31.1.1, then the independent expert will be an architect appointed by the
chairman or equivalent of the South African Institute of Architects, or an
engineer appointed by the chairman or equivalent of the Engineering Council of
South Africa, (depending on the nature and subject matter of the dispute), who
has a minimum of 10 (ten) years' experience as such. 31.1.4 The expert shall not
be obliged to follow any prescribed procedures, it being the intention of the
Parties that the determination should be concluded as soon as possible and the
expert shall be entitled to decide on such procedures as the expert may consider
desirable for the speedy determination of the relevant matter in accordance
herewith, provided that the expert will give both Parties an opportunity to make
representations to him/her before making the determination and such
representations will be made by the Parties within 7 (seven) days of written
request by the expert. 31.1.5 The expert shall make such order as to costs as
the expert deems appropriate. 31.2 Arbitration 31.2.1 Subject to clause 31.1, in
the event of there being any dispute or difference between the Parties arising
out of this Agreement, the said dispute or difference shall on written demand by
either Party be submitted to arbitration in Johannesburg in accordance with the
AFSA rules, which arbitration shall be administered by AFSA. 31.2.2 Should AFSA,
as an institution, not be operating at that time or not be accepting requests
for arbitration for any reason, then the arbitration shall be conducted in
accordance with the AFSA rules for commercial arbitration (as last applied by
AFSA) before an arbitrator appointed by agreement between the parties to the
dispute or failing agreement within 10 (ten) business days of the demand for
arbitration, then any party to the dispute shall be entitled to forthwith call
upon the chairperson of the Johannesburg Bar Council to nominate the arbitrator,
provided that the person so nominated shall be an advocate of not less than 10
(ten) years standing as such. The person so nominated shall be the duly
appointed arbitrator in respect of the dispute. In the event of the attorneys of
the parties to the dispute failing to agree on any matter relating to the
administration of the arbitration, such matter shall be referred to and decided
by the arbitrator whose decision shall be final and binding on the parties to
the dispute.



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics034.jpg]
32 31.2.3 Any party to the arbitration may appeal the decision of the arbitrator
or arbitrators in terms of the AFSA rules for commercial arbitration. 31.2.4
Nothing herein contained shall be deemed to prevent or prohibit a party to the
arbitration from applying to the appropriate court for urgent relief or for
judgment in relation to a liquidated claim. 31.2.5 Any arbitration in terms of
this clause 31.2 (including any appeal proceedings) shall be conducted in camera
and the Parties shall treat as confidential details of the dispute submitted to
arbitration, the conduct of the arbitration proceedings and the outcome of the
arbitration. 31.2.6 This clause 31 will continue to be binding on the Parties
notwithstanding any termination or cancellation of the Agreement. 31.2.7 The
Parties agree that the written demand by a party to the dispute in terms of
clause 31.2 that the dispute or difference be submitted to arbitration, is to be
deemed to be a legal process for the purpose of interrupting extinctive
prescription in terms of the Prescription Act, 1969. 32 NOTICES AND DOMICILIA
32.1 The Parties select as their respective domicilia citandi et executandi the
following physical addresses, and for the purposes of giving or sending any
notice provided for or required under this Agreement, the said physical
addresses as well as the following email addresses — Name Physical Address Email
Address Lessor Executive Hub zola@jadecapital.co.za 1st Floor Block A
bukelwa@jadecapital.co.za Investment Place 10th Road Hyde Park 2196 Marked for
the attention of: Zola Malinga & Bukelwa Bulo Name Physical Address Email
Address Lessee Howick Close gert.pretorius@mixtelematics.com Waterfall Park
Bekker Road Midrand Marked for the attention of: the Managing Director provided
that a Party may change its domicilium to another physical address in the
Republic of South Africa (provided that such physical address is not a post
office box or poste restante), or may change its address for the purposes of
notices to any other physical



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics035.jpg]
33 address or email address by written notice to the other Party to that effect.
Such change of address will be effective 5 (five) business days after receipt of
the notice of the change. 32.2 All notices to be given in terms of this
Agreement will be given in writing and will — 32.2.1 be delivered by hand or
sent by email; 32.2.2 if delivered by hand during business hours, be presumed to
have been received on the date of delivery. Any notice delivered after business
hours or on a day which is not a business day will be presumed to have been
received on the following business day; and 32.2.3 if sent by email during
business hours, be presumed to have been received on the date of successful
transmission of the email. Any email sent after business hours or on a day which
is not a business day will be presumed to have been received on the following
business day. 32.3 Notwithstanding the above, any notice given in writing, and
actually received by the Party to whom the notice is addressed, will be deemed
to have been properly given and received, notwithstanding that such notice has
not been given in accordance with this clause 32. 33 BENEFIT OF THE AGREEMENT
This Agreement will also be for the benefit of and be binding upon the
successors in title and permitted assigns of the Parties or either of them. 34
APPLICABLE LAW AND JURISDICTION 34.1 This Agreement will in all respects be
governed by and construed under the laws of the Republic of South Africa. 34.2
Subject to clause 31, the Parties hereby consent and submit to the non-exclusive
jurisdiction of the High Court of South Africa, Gauteng Local Division,
Johannesburg, in any dispute arising from or in connection with this Agreement.
35 GENERAL 35.1 Whole Agreement 35.1.1 This Agreement constitutes the whole of
the agreement between the Parties relating to the matters dealt with herein and,
save to the extent otherwise provided herein, no undertaking, representation,
term or condition relating to the subject matter of this Agreement not
incorporated in this Agreement shall be binding on either of the Parties. 35.1.2
This Agreement supersedes and replaces any and all agreements between the
Parties (and other persons, as may be applicable) and undertakings given to or
on behalf of the



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics036.jpg]
34 Parties (and other persons, as may be applicable) in relation to the subject
matter hereof. 35.2 Variations to be in Writing No addition to or variation,
deletion, or agreed cancellation of all or any clauses or provisions of this
Agreement will be of any force or effect unless in writing and signed by the
Parties. 35.3 No Indulgences No latitude, extension of time or other indulgence
which may be given or allowed by either Party to the other in respect of the
performance of any obligation hereunder, and no delay or forbearance in the
enforcement of any right of either Party arising from this Agreement and no
single or partial exercise of any right by either Party under this Agreement,
shall in any circumstances be construed to be an implied consent or election by
that Party or operate as a waiver or a novation of or otherwise affect any of
its rights in terms of or arising from this Agreement or estop or preclude it
from enforcing at any time and without notice, strict and punctual compliance
with each and every provision or term hereof. Failure or delay on the part of
either Party in exercising any right, power or privilege under this Agreement
will not constitute or be deemed to be a waiver thereof, nor will any single or
partial exercise of any right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. 35.4 No
Waiver or Suspension of Rights No waiver, suspension or postponement by either
Party of any right arising out of or in connection with this Agreement shall be
of any force or effect unless in writing and signed by that Party. Any such
waiver, suspension or postponement will be effective only in the specific
instance and for the purpose given. 35.5 Provisions Severable All provisions and
the various clauses of this Agreement are, notwithstanding the manner in which
they have been grouped together or linked grammatically, severable from each
other. Any provision or clause of this Agreement which is or becomes
unenforceable in any jurisdiction, whether due to voidness, invalidity,
illegality, unlawfulness or for any other reason whatever, shall, in such
jurisdiction only and only to the extent that it is so unenforceable, be treated
as pro non scripto and the remaining provisions and clauses of this Agreement
shall remain of full force and effect. The Parties declare that it is their
intention that this Agreement would be executed without such unenforceable
provision if they were aware of such unenforceability at the time of execution
hereof.



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics037.jpg]
35 35.6 Continuing Effectiveness of Certain Provisions The expiration or
termination of this Agreement shall not affect such of the provisions of this
Agreement as expressly provide that they will operate after any such expiration
or termination or which of necessity must continue to have effect after such
expiration or termination, notwithstanding that the clauses themselves do not
expressly provide for this. 35.7 Exclusion of Electronic Signature The reference
in clauses 35.2 and 35.4 to writing signed by a Party shall, notwithstanding
anything to the contrary in this Agreement, be read and construed as excluding
any form of electronic signature. 36 COSTS Except as otherwise specifically
provided herein, each Party will bear and pay its own legal costs and expenses
of and incidental to the negotiation, drafting, preparation and implementation
of this Agreement. 37 SIGNATURE 37.1 This Agreement is signed by the Parties on
the dates and at the places indicated below. 37.2 This Agreement may be executed
in counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same Agreement as at the date of signature
of the Party last signing one of the counterparts. 37.3 The persons signing this
Agreement in a representative capacity warrant their authority to do so. 37.4
The Parties record that it is not required for this Agreement to be valid and
enforceable that a Party shall initial the pages of this Agreement and/or have
its signature of this Agreement verified by a witness.



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics038.jpg]
36 SIGNED at .................................................... on
........................................................................ 2020
For and on behalf of BLACK INDUSTRIALISTS GROUP PROPERTY MANAGEMENT COMPANY
PROPRIETARY LIMITED ____________________________________ Signature
____________________________________ Name of Signatory
____________________________________ Designation of Signatory SIGNED at
.................................................... on
........................................................................ 2020
For and on behalf of MiX TELEMATICS ENTERPRISE SA PROPRIETARY LIMITED
____________________________________ Signature
____________________________________ Name of Signatory
____________________________________ Designation of Signatory



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics039.jpg]
Annexure A Asset Inventory Company: MiX Telematics Midrand Date: 21/7/2020 Item
Description Location Item Details [42] Name Description Category Dept/Area Qty
Moveable Item Non Movable Item OWNER BLINDS QUINTUS OFFICE Window Covering HR 4
Yes Part of Property AIRCON QUINTUS OFFICE Cooling System HR 1 Yes Part of
Property BLINDS TRACY OFFICE Window Covering HR 2 Yes Part of Property AIRCON
TRACY OFFICE Cooling System HR 1 Yes Part of Property BLINDS TRAINING AREA OPEN
PLAN Window Covering HR 2 Yes Part of Property AIRCON TRINING AREA OPEN PLAN
Cooling System HR 1 Yes Part of Property AIRCON HR Cooling System HR 4 Yes Part
of Property INDUSTRIAL FIRE EXTINGHUISHERS SERVER ROOM HR H&S HR 2 Yes Part of
Property BLINDS HELGA OFFICE Window Covering HR 4 Yes Part of Property AIRCON
HELGA OFFICE Cooling System HR 1 Yes Part of Property BLINDS TRANSFORMATION
OFFICE Window Covering HR 2 Yes Part of Property AIRCON TRANSOFRMATION Cooling
System HR 1 Yes Part of Property BLINDS PAYROLL OFFICE Window Covering HR 2 Yes
Part of Property AIRCON PAYROLL OFFICE Cooling System HR 2 Yes Part of Property
AIRCON VALERIE OFFICE Cooling System HR 1 Yes Part of Property AIRCON DALLAS
Cooling System DALLAS 2 Yes Part of Property BLINDS DALLAS Window Covering
DALLAS 4 Yes Part of Property AIRCON BIRMINGHAM Cooling System BIRMINGHAM 1 Yes
Part of Property Roller Blinds BIRMINGHAM Window Covering BIRMINGHAM 2 Yes Part
of Property BLINDS MARIETTE OFFICE Window Covering MARIETTE OFICE 6 Yes Part of
Property AIRCON MARIETTE OFFICE Cooling System MARIETTE OFFICE 1 Yes Part of
Property STOVE TRAINING KITCHEN Stationery TRAINING KITCHEN 1 Yes Part of
Property AIRCON RECEPTION Cooling System RECEPTION 2 Yes Part of Property DÉCOR
LIGHTS RECEPTION Artwork RECEPTION 6 Yes Part of Property



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics040.jpg]
CEILING FANS RECEPTION Cooling System RECEPTION 3 Yes Part of Property ROLLER
BLINDS RECEPTION Window Covering RECEPTION 1 Yes Part of Property STOVE FITMENT
KITCHEN Stationery FITMENT KITCHEN 1 Yes Part of Property AIRCON JUNAID OFFICE
Cooling System JUNAID OFFICE 1 Yes Part of Property BLINDS JUNAID OFFICE Window
Covering JUNAID OFFICE 2 Yes Part of Property AIRCON FITMENT OPEN AREA Cooling
System FITMENT OPEN AREA 7 Yes Part of Property BLINDS FITMENT OPEN AREA Window
Covering FITMENT OPEN AREA 11 Yes Part of Property AIRCON THABO OFFICE Cooling
System THABO OFFICE 1 Yes Part of Property BLINDS PETER OFFICE Window Covering
PETER OFFICE 2 Yes Part of Property AIRCON PETER OFFICE Cooling System PETER
OFFICE 2 Yes Part of Property AIRCON ISO OFFICE Cooling System ISO OFFICE 1 Yes
Part of Property BLINDS ISO OFFICE Window Covering ISO OFFICE 2 Yes Part of
Property AIRCON GRAHAM HALL OFFICE Cooling System GRAHAM HALL OFFICE 1 Yes Part
of Property BLINDS GRAHAM HALL OFFICE Window Covering GRAHAM HALL OFFICE 1 Yes
Part of Property AIRCON PROJECT OFFICE Cooling System PROJECT OFFICE 4 Yes Part
of Property BLINDS PROJECT OFFICE Window Covering PROJECT OFFICE 14 Yes Part of
Property AIRCON DUBAI Cooling System DUBAI 1 Yes Part of Property BLINDS DUBAI
Window Covering DUBAI 3 Yes Part of Property AIRCON FINANCE OPEN PLAN Cooling
System FINANCE OPEN PLAN 11 Yes Part of Property BLINDS FINANCE OPEN PLAN Window
Covering FINANCE OPEN PLAN 25 Yes Part of Property AIRCON ROZELL OFFICE Cooling
System ROZELL OFFICE 1 Yes Part of Property BLINDS ROZELL OFFICE Window Covering
ROZELL OFFICE 5 Yes Part of Property AIRCON FEYAAZ OFFICE Cooling System FEYAAZ
OFFICE 1 Yes Part of Property BLINDS FEYAAZ OFFICE Window Covering FEYAAZ OFFICE
3 Yes Part of Property LIGHT FIXTURE RECEPTION B Stationery RECEPTION B 1 Yes
Part of Property AIRCON CONTROLROOM Cooling System CONTROLROOM 6 Yes Part of
Property BLINDS CONTROLROOM Window Covering CONTROLROOM 3 Yes Part of Property
AIRCON SERVER ROOM Cooling System SERVER ROOM 1 Yes Part of Property INDUSTRIAL
FIRE EXTINGHUISHERS SERVER ROOM CONTROL ROOMH&S SERVER ROOM 1 Yes Part of
Property AIRCON CONSUMER SALES Cooling System CONSUMER SALES 5 Yes Part of
Property



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics041.jpg]
EXTRACTOR FAN WINDOW FITTED CONSUMER SALES Cooling System CONSUMER SALES 2 Yes
Part of Property BLINDS CONSUMER SALES Window Covering CONSUMER SALES 5 Yes Part
of Property AIRCON CONTROLROOM KITCHEN Cooling System CONTROLROOM KITCHEN 1 Yes
Part of Property AIRCON SIM ADMIN Cooling System SIM ADMIN 1 Yes Part of
Property BLINDS UAT Window Covering UAT 17 Yes Part of Property AIRCON UAT
Cooling System UAT 5 Yes Part of Property BLINDS SALES AND MARKETING Window
Covering SALES AND MARKETING 14 Yes Part of Property AIRCON SALES AND MARKETING
Cooling System SALES AND MARKETING 5 Yes Part of Property AIRCON CLIENT SERVICES
Cooling System CLIENT SERVICES 7 Yes Part of Property BLINDS CLIENT SERVICES
Window Covering CLIENT SERVICES 21 Yes Part of Property AIRCON OPERATIONS
Cooling System OPERATIONS 12 Yes Part of Property BLINDS OPERATIONS Window
Covering OPERATIONS 26 Yes Part of Property BLINDS CREDIT CONTROL Window
Covering CREDIT CONTROL 20 Yes Part of Property AIRCON CREDIT CONTROL Cooling
System CREDIT CONTROL 8 Yes Part of Property CENTRALISED AIRCON OPERATIONS
Cooling System OPERATIONS 1 Yes Part of Property CENTRALISED AIRCON CREDIT
CONTROL Cooling System CREDIT CONTROL 1 Yes Part of Property BUILD IN CUPBOARDS
(FILLING) CREDIT CONTROL Stationery CREDIT CONTROL 1 Yes Part of Property AIRCON
TECH SERVICES Cooling System TECH SERVICES 8 Yes Part of Property BLINDS TECH
SERVICES Window Covering TECH SERVICES 16 Yes Part of Property BLINDS IT OPEN
AREA Window Covering IT OPEN AREA 13 Yes Part of Property CENTRALISED AIRCON IT
OPEN AREA Cooling System IT OPEN AREA 1 Yes Part of Property AIRCON IT OPEN AREA
Cooling System IT OPEN AREA 5 Yes Part of Property BLINDS IT POD Window Covering
IT POD 5 Yes Part of Property AIRCON IT POD Cooling System IT POD 1 Yes Part of
Property BLINDS IT KITCHEN Window Covering IT KITCHEN 2 Yes Part of Property
BLINDS RUBEENA OFFICE Window Covering RUBEENA BLINDS 5 Yes Part of Property
AIRCON RUBEENA OFFICE Cooling System RUBEENA BLINDS 2 Yes Part of Property
BLINDS GROUP FINANCE Window Covering GROUP FINANCE 7 Yes Part of Property AIRCON
GROUP FINANCE Cooling System GROUP FINANCE 4 Yes Part of Property BLINDS TRISTAN
OFFICE Window Covering TRISTAN OFFICE 2 Yes Part of Property



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics042.jpg]
AIRCON TRISTAN OFFICE Cooling System TRISTAN OFFICE 1 Yes Part of Property
BLINDS EXCO KITCHEN Window Covering EXCO KITCHEN 2 Yes Part of Property AIRCON
EXCO KITCHEN Cooling System EXCO KITCHEN 1 Yes Part of Property BLINDS JENNIFER
OFFICE Window Covering JENNIFER OFFICE 1 Yes Part of Property AIRCON JENNIFER
OFFICE Cooling System JENNIFER OFFICE 1 Yes Part of Property SHOWER EXCO
BATHROOM Window Covering EXCO BATHROOM 1 Yes Part of Property BLINDS EXCO
BATHROOM Window Covering EXCO BATHROOM 2 Yes Part of Property MIRRORS EXCO
BATHROOM Artwork EXCO BATHROOM 1 Yes Part of Property BLINDS LIBRARY Window
Covering LIBRARY 2 Yes Part of Property AIRCON LIBRARY Cooling System LIBRARY 1
Yes Part of Property AIRCON BERNADETTE Cooling System BERNADETTE 1 Yes Part of
Property BLINDS GERT OFFICE Window Covering GERT OFFICE 6 Yes Part of Property
AIRCON GERT OFFICE Cooling System GERT OFFICE 1 Yes Part of Property BLINDS PAUL
DELL Window Covering PAUL DELL 4 Yes Part of Property AIRCON PAUL DELL Cooling
System PAUL DELL 1 Yes Part of Property BLINDS DANIEL OFFICE Window Covering
DANIEL OFFICE 3 Yes Part of Property AIRCON DANIEL OFFICE Cooling System DANIEL
OFFICE 1 Yes Part of Property BLINDS PADDY OFFICE Window Covering PADDY OFFICE 2
Yes Part of Property AIRCON PADDY OFFICE Cooling System PADDY OFFICE 1 Yes Part
of Property BLINDS JOANNE OFFICE Window Covering JOANNE OFFICE 1 Yes Part of
Property AIRCON JOANNE OFFICE Cooling System JOANNE OFFICE 1 Yes Part of
Property BLINDS RECEPTION PASSAGE Window Covering RECEPTION PASSAGE 2 Yes Part
of Property SECURITY GATE CANTEEN ENTRANCE H&S CANTEEN ENTRANCE 1 Yes Part of
Property BLINDS EXCO BOARDROOM Window Covering EXCO BOARDROOM 11 Yes Part of
Property ROLLER BLINDS EXCO BOARDROOM Window Covering EXCO BOARDROOM 4 Yes Part
of Property CENTRALISED AIRCON EXCO BOARDROOM Cooling System EXCO BOARDROOM 1
Yes Part of Property FIRE HOSE FITTING MIX CAFÉ H&S CANTEEN ENTRANCE 1 Yes Part
of Property DB BOARDS MIX CAFÉ H&S CANTEEN ENTRANCE 2 Yes Part of Property
BLINDS MIX CAFÉ Window Covering CANTEEN 2 Yes Part of Property AIRCON MIX CAFÉ
Cooling System CANTEEN 1 Yes Part of Property Arwning & canvass covers MIX CAFÉ
Building Fixture CANTEEN 1 Yes Part of Property CENTRALISED AIRCON MIX CAFÉ
Cooling System CANTEEN 1 Yes Part of Property BLINDS PASSAGEWAY Window Covering
PASSAGEWAY 9 Yes Part of Property AIRCON RICHARD COATES Cooling System RICHARDS
OFFICE 2 Yes Part of Property



--------------------------------------------------------------------------------



 
[exhibit1020mixtelematics043.jpg]
BLINDS RICHARD COATES Window Covering RICHARDS OFFICE 2 Yes Part of Property
SHOWER HEADS RESTROOMS BASMENT H&S BLOCK B BASMENT 2 Yes Part of Property AIRCON
GYM Cooling System BLOCK B BASMENT 1 Yes Part of Property DB BOARDS DB BOARDS
H&S UPSTAIRS BLOCK B 1 Yes Part of Property DB BOARDS DB BOARDS H&S S&M PASSAGE
1 Yes Part of Property DB BOARDS DB BOARDS H&S RECEPTION A 1 Yes Part of
Property



--------------------------------------------------------------------------------



 